Citation Nr: 0734685	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from July 1974 to July 1976.  He served 
in the Republic of Vietnam from April 2, 1975 to May 2, 1975.  
The veteran died on June [redacted], 2000.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2003, the appellant failed to appear for a 
scheduled hearing before a Veterans Law Judge at the RO.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2007).

In January 2006, the Board denied the appellant's claim 
seeking service connection for the cause of the veteran's 
death.  The appellant appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Following 
a "Joint Motion to Vacate and Remand" (Joint Motion), in 
December 2006, the Court vacated and remanded the Board's 
January 2006 decision.  Pursuant to the Court's order and 
38 C.F.R. § 20.901(a), the Board referred the case to the 
VA's Veterans Health Administration (VHA) for a medical 
opinion.  The specialist's opinion, dated July 19, 2007, has 
been associated with the claims folder and, as required by 
law and regulation, the Board provided the appellant and her 
representative copies of this opinion and afforded them time 
to respond with additional evidence or argument.  38 C.F.R. 
§ 20.903(a) (2007).  The case is now before the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  The veteran died on June [redacted], 2000.  The immediate cause of 
death reported on his death certificate is bone cancer with 
metasis.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not service 
connected for any disability.  

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides, or shows that the veteran's 
bone cancer was manifested within one year of service 
discharge.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active military service, and a disease or 
disability may not be presumed to have been incurred in 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312, 3.313 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in March 2001 and 
January 2007, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, what evidence she should 
provide, to include alternative forms of evidence, informed 
the appellant that it was her responsibility to help VA 
obtain medical evidence or other non-government records 
necessary to support her claim, and asked her to provide any 
information in her possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The RO requested and received 
private treatment records from Jackson Madison General 
Hospital, Humboldt General Hospital, J. Everett, M.D., T. 
Crenshaw, M.D., and B. G. Yancey, M.D.  The AOJ made requests 
for treatment records from R. Robbins, M.D., and R. C. Baker, 
M.D.  Negative responses were received in May and June 2001, 
respectively.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  In compliance with the Court's December 2006 order, 
the veteran's claims file was sent for a VHA and the required 
etiology opinion was provided in July 2007.  Given the above, 
the Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the service connection claim 
for the cause of the veteran's death, is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and her representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record - service 
personnel and medical records, private treatment records, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2007); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death, it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
cancer, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2007).

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2007), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2007).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2007), shall be service connected, even though 
there is no record of such disease during service.  
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 C.F.R. § 3.309(e) (2007) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See also Notice, 67 Fed. 
Reg. 42600-42608 (2002) (determined that no other condition 
can warrant the presumption of service connection).  These 
diseases shall have become manifest to a degree of 10 percent 
or more any time after service, except that chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).

The appellant claims that the veteran was exposed to 
herbicides during service and such exposure led to soft 
tissue sarcoma, which ultimately contributed to his cause of 
death, bone cancer.  

The veteran died on June [redacted], 2000; the cause of death reported 
on his death certificate is bone cancer with metasis.  No 
autopsy was performed.  At the time of the veteran's death, 
the appellant was married to the veteran and he was not 
service connected for any disability.  

The evidence does not support service connection on a 
presumptive or direct basis.  The veteran participated in 
Refugee Evacuation Operations off the coast of South Vietnam 
in April 1975 and, therefore, is presumed to have had 
exposure to Agent Orange.  However, bone cancer has not been 
found to be related to herbicide exposure.  Thus, entitlement 
to service connection for the veteran's cause of death may 
only be established under the presumption if the veteran was 
diagnosed with soft tissue sarcoma and the soft tissue 
sarcoma contributed substantially or materially to his bone 
cancer.

Service medical records are negative for any evidence of 
cancer or soft tissue sarcoma.  The veteran was found to be 
clinically normal upon discharge from service.  Likewise, 
post-service medical records do not contain any evidence of 
bone cancer until May 2000.  The veteran complained of low 
back pain from January to June 2000.  A magnetic resonance 
imaging (MRI) study, performed at the Jackson-Madison County 
General Hospital on May 31, 2000, revealed evidence of 
widespread metastatic disease involving the lower thoracic, 
lumbar, and upper sacral potions of the spine with minimal 
pathologic endplate compression deformities.  The MRI showed 
"small extraosseous soft tissue" to the veteran's cancer, 
but there was no diagnosis of soft tissue sarcoma.  Records 
from Humboldt General Hospital show that, in June 2000, the 
veteran, who had recently been diagnosed with bone cancer in 
his lumbar spine, was brought into the emergency room 
pulseless and apneic.  He was "intubated and ACLS protocol" 
was followed.  Later, the veteran was found with pulseless 
electrical activity and resuscitation efforts were then 
discontinued.  

Post-service medical records also contain treatment reports 
by Dr. Yancey, the veteran's primary care physician, between 
August 1994 and May 2000.  On multiple occasions in 2000, Dr. 
Yancey diagnosed the veteran with low back pain.  After the 
veteran's death, in a November 2003 letter, Dr. Yancey stated 
that he had reviewed the veteran's May 2000 MRI and opined 
that the veteran's bone cancer, which led to his death, was 
secondary to soft-tissue sarcoma.  No pathology studies were 
conducted by Dr. Yancey.

In July 2007, the Board obtained a medical opinion from a VHA 
examiner, who was a Chief of the hematology and oncology 
section.  After reviewing and summarizing the veteran's 
claims file, the VHA examiner found that there was no 
physical or pathological evidence that the veteran had soft 
tissue sarcoma.  Extensions of tumor from vertebrae into the 
soft tissues as described on the May 2000 MRI were not 
uncommon in cancers.  The site of the primary tumor remains 
unknown since there was no autopsy, tissue diagnosis, or any 
tumor prior to death.  Since many routine tests and labs were 
not done, including PSA testing for prostate cancer, 
colonoscopy, follow-up chest X-ray, and body CT scans; there 
is nothing in the medical records indicating that the cause 
of death was bone cancer.  Given the veteran's medical 
history and available records, the VHA examiner opined that 
"it is highly unlikely that the patient had soft-tissue 
sarcoma;" and, it follows that "it is highly unlikely that 
the patient's bone cancer was secondary to any soft-tissue 
sarcoma."

After a careful review of the veteran's claims file and the 
above medical opinions, the Board concludes that the evidence 
does not support that soft-tissue sarcoma contributed to the 
veteran's cause of death.  In coming to this conclusion, the 
Board finds that Dr. Yancey's statements, contained in the 
claims file, is of less probative value than the opinions 
made by the VHA specialist.  First, Dr. Yancey's opinion was 
not within the scope of her medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As the veteran's primary 
physician, Dr. Yancey's professional degree is in family 
medicine and not oncology.  In contrast, the VHA examiner 
specialized in hematology and oncology.  

Second, as the VHA examiner had pointed out, there was no 
medical evidence or pathology study done to confirm the 
presence of soft-tissue sarcoma.  The Board notes that a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(2007).  In a February 2007 letter, Dr. Yancey reported that 
due to the veteran's untimely demise, the veteran was never 
treated by a cancer specialist to determine the pathology of 
his disorder.  A physician's opinion is of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete and without a factual predicate in the record.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight).  In this instance, Dr. 
Yancey's medical opinion is unsupported by medical evidence.  
No pathology reports were conducted and the veteran was not 
seen by a cancer specialist.  It appears that Dr. Yancey's 
medical opinion was based heavily on the May 2000 MRI report.  
The VHA examiner, who specializes in oncology, reviewed the 
same MRI report and opined that the soft-tissue component 
detected in the MRI report were no uncommon.  Despite the MRI 
report, there was no physical or pathological evidence that 
the veteran had soft tissue sarcoma.  Thus, there is no 
objective medical evidence showing that the veteran had soft-
tissue sarcoma, which would warrant presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, 3.312.

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  To 
that end, the Board finds that the veteran's bone cancer was 
not manifested in service or within one year of discharge.  
As stated above, service medical records do not reflect 
treatment for bone cancer or soft-tissue sarcoma during 
service and he was found to be normal upon separation.  Post-
service medical records show that the veteran was first 
diagnosed with bone cancer following a May 2000 MRI 
examination, which was approximately 24 years after 
discharge.  It follows that the veteran's bone cancer was not 
manifested in service or within one year of discharge and 
service connection is not warranted on a direct basis.  

Finally, the appellant and her representative may believe 
that there was a causal relationship between the veteran's 
service and his death.  However, the Board notes that there 
is no indication that the appellant or her representative 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Given all of the above, the Board finds that there is no 
medical evidence that the veteran's bone cancer, which led to 
his demise, had its onset due to service, including on a 
presumptive basis, in particular exposure to herbicide, and 
there is no evidence that the disease was otherwise causally 
linked to his period of service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.312.

The preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death.  As 
a preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


